                 Case 21-50454-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 2




                                     Exhibit A




DOCS_DE:234354.1 89006/001
                                                Case 21-50454-LSS          Doc 1-1      Filed 05/13/21   Page 2 of 2
                A                      B               C               D                        E                      F                    G
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR‐AVENUE STORES, LLC
 5 Vendor:
 6                             SOHO APPAREL LTD
 7                             CAMERON INDUSTRIES INC 525 7TH
 8                             AVE SUITE 609 NEW YORK NY 10018
 9
10
11 Payment #                   Payment Date      Clear Date    Payment Amount        Invoice #                Invoice Date        Invoice Amount
12 684720                             05/22/2019    05/30/2019 $         34,499.56   034950-2019                       05/06/2019 -$        1,191.45
13 684720                             05/22/2019    05/30/2019           34,499.56   034992-2019                       05/13/2019            - 573.30
14 684720                             05/22/2019    05/30/2019           34,499.56   112877-2019                       04/23/2019          29,540.80
15 684720                             05/22/2019    05/30/2019           34,499.56   112878-2019                       04/23/2019           7,581.26
16 684720                             05/22/2019    05/30/2019           34,499.56   12562-2019                        05/06/2019            - 375.75
17 684720                             05/22/2019    05/30/2019           34,499.56   12562REV                          05/17/2019              375.75
18 684720                             05/22/2019    05/30/2019           34,499.56   PT0023001-2019                    03/28/2019            - 178.59
19 684720                             05/22/2019    05/30/2019           34,499.56   PT0023063-2019                    04/11/2019              - 60.76
20 684720                             05/22/2019    05/30/2019           34,499.56   PT0023112-2019                    04/18/2019            - 301.89
21 684720                             05/22/2019    05/30/2019           34,499.56   PT0023147-2019                    04/25/2019              - 35.86
22 684720                             05/22/2019    05/30/2019           34,499.56   PT0023161-2019                    04/25/2019            - 115.56
23 684720                             05/22/2019    05/30/2019           34,499.56   PT0023268-2019                    05/09/2019                - 3.08
24 684720                             05/22/2019    05/30/2019           34,499.56   PT0023326-2019                    05/16/2019                - 3.08
25 684720                             05/22/2019    05/30/2019           34,499.56   PT0023333-2019                    05/16/2019            - 158.93
26 685130                             05/29/2019    06/05/2019           21,828.81   112879-2019                       04/23/2019          21,828.81
27 685522                             06/05/2019    06/12/2019           19,031.16   035052-2019                       06/03/2019            - 645.84
28 685522                             06/05/2019    06/12/2019           19,031.16   113329-2019                       05/03/2019           2,192.58
29 685522                             06/05/2019    06/12/2019           19,031.16   113330-2019                       05/03/2019          10,456.92
30 685522                             06/05/2019    06/12/2019           19,031.16   113331-2019                       05/03/2019           7,027.50
31 TOTAL                                                       $         75,359.53                        7
